PER CURIAM.
Civil detainee Thomas Ingrassia appeals the district court’s1 adverse grant of summary judgment on his claim that defendants restricted his access to exercise and outdoor recreation. After careful de novo review, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir.2012) (standard of review), we agree with the district court’s reasons for concluding that defendants did not violate Ingrassia’s constitutional rights and were thus entitled to qualified immunity, see Winslow v. Smith, 696 F.3d 716, 730-31 (8th Cir.2012) (qualified immunity); Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir.1992) (deprivation-of-exercise claim).

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.